Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments filed on October 28, 2022.  Claims 1, 3, 5-10, and 12-20 are currently amended.  Claims 1-20 are currently pending and have been examined.  Applicant’s remarks and arguments are addressed below.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
MPEP 2164.01 (a) establishes factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”
Breadth of the Claims 
The breadth of the claims is telling in determining whether all subject matter within the scope of the claim is enabled.  MPEP 2164.08.  That is, the scope of enablement provided to one skilled in the art by the disclosure must be commensurate with the scope of protection sought by the claims.  Id.  In the present application, Applicant claims “the (z) coordinate is calculated by CDU based on the order the product items have arrived into the inventory, the order being represented by a time-stamp” such that the scope the z-coordinate calculation is indiscernible.  Applicant’s specification mentions an optional z-coordinate calculation in page 15, but this disclosure is not commensurate with the scope of protection sought by the claims.  
Nature of the Invention and State of the Prior Art
The nature of the invention is relevant to the enablement inquiry in determining the state of the art and the level of skill possessed by one having skill in the art.  MPEP 2164.05 (a).  The nature of calculating coordinate systems as claimed in Applicant’s invention may involve a variety of structural components and code.  However, there is no evidence as to how the elements of the system interact or which elements are performing in arriving at the z coordinate calculations.  Among other possibilities, the calculation of a z-coordinate could take place with cameras, pressure sensors, or other components.  The prior art exemplifies these options in various computing realms, and the state of the prior art suggests a necessity for increased direction and guidance in applying such practices to various settings.  Id.  
Level of Skill in the Art 
The specification must be enabling to persons skilled in the art.  MPEP 2106.05 (b).  Where different arts are involved in the invention, the specification is enabling if it enables persons skilled in the art to carry out the aspect of the invention applicable to their specialty.  Id.  The pending claims discuss z-coordinate calculations in an inventory system.  That is, persons skilled in inventory devices and coordinate calculations are likely relevant to the pending claims.  However, persons skilled in the art would be unable to carry out the clamed invention as the specification does not enable a person of ordinary skill to make or use the claimed invention.  
Level of Predictability in the Art
The predictability in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention.  See MPEP 2164.03 (“…if a person having ordinary skill in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is a lack of predictability in the art.”).  Here, a person having ordinary skill in the art could not anticipate the effect of a change within the subject matter to which the z-coordinate calculation pertains as the disclosure lacks detail regarding how the calculation is to be implemented.  That is, it would require undue experimentation for the person having ordinary skill in the art to determine and implement the z-coordinate determination and thus would preclude the person having ordinary skill in the art from anticipating effects of such changes without increased undue experimentation.  
Amount of Direction Provided by the Inventor
The amount of direction provided by the inventor refers to Applicant’s disclosure as originally filed that teaches exactly how to make or use the invention.  Id.  If little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling.  The pending specification does not detail how to make and use the z-coordinate limitation and thus indicates that there is insufficient direction provided by the inventor.    
Existence of Working Examples
Regarding the existence of working samples, Applicant need not to have contained an example of the self-healing technique in the specification if the invention was otherwise disclosed in such a manner that one of skill in the art may practice the invention without undue experimentation.  MPEP 2164.02.  However, as discussed above, the specification does not otherwise disclose sufficient detail for one of ordinary skill to make or use the invention.  Applicant discloses no description and no examples of the z-coordinate calculation.
Quantity of Experimentation Needed to Make or Use the Invention based on the Content of the Disclosure
Further suggestive of undue experimentation is a heightened quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP 2164.06.  Here, Applicant’s disclosure broadly mentions z-coordinates, but does not detail any particular method of achieving the calculation in the shelf device, any particular implementation of techniques, or how the z-coordinate calculations will change the system (other than database updates).  Accordingly, a person having ordinary skill in the art would need to perform a larger quantity of experimentation to make and use a the claimed invention based on the lack of content in the disclosure.  See, e.g., In re Ghiron, 442 F.2d 985 (CCPA 1971) (rendering the invention non-enabling since the specification did not particularly identify each of the elements represented by the blocks or corresponding relationships and further failed to specific a particular apparatus to carry out each function); Union Pac. Res. Co. v. Chesapeake Energy Corp., 236 F.3d 684 (Fed. Cir. 2001) (contending that the claims were non-enabled since certain computer programming details used to perform the method were not disclosed in the specification and the record showed that a person of ordinary skill in the art would not be able to perform the claim limitations).  
Consideration of the Evidence as a Whole
Based on the evidence regarding each of the above factors, the specification at the time of filing the application would not have taught a person having ordinary skill in the art how to make or use the claimed invention without undue experimentation.  See MPEP 2164.01 (a) (“The examiner’s analysis must consider all the evidence related to each of these factors….”).  As indicated in the analysis above, Examiner has considered the evidence as a whole.  That is, the Examiner has performed an analysis of each of the above factors and submits that the evidence as a whole shows that the specification at the time of filing would not have enabled a person skilled in the art to make or use the invention.  Claims 8-9 are therefore rejected as being non-enabled.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Margalit et al. (WO2013059716) in view of Hay (US 20140222603).

As per Claim 1, Margalit et al. teach a supervisor system to perform automated handling of inventory product items (Margalit et al. teach an automated purchasing system using purchase identifier weight sensing shelves (Abstract), comprising:
a control and data processing unit (CDU) configured to perform central data processing to identify product items and control over system components (Margalit et al. teach the shelf knowing the weight of each of the products and determining how many products have been returned to the shelf [0046].  Margalit et al. further teach the shelves providing the weight measurements to the store server [0046].  Margalit et al. additionally teach the store server calculating the amount of number of products that have been placed on or removed from the shelves [0046] and that the amounts may be stored in the control center that can also calculate the amount of product removed or replaced on shelves [0046]);
at least one storage facility in the form of a product tray having an upper face and a lower face (), the upper face forming storage space, the storage facility being configured to receive and hold product items in said storage space (FIGs. 2B, 4), the product tray being fitted with a minimum of four weight measurement sensors arranged in contact with said lower face, the weight measurement sensors being adapted to collect weight measurement data of the product tray with the product items in the storage place (Margalit teaches four separate weight sensors and the controller determining how many products are on the shelf and where products are located on the shelf [0056].  Margalit et al. further teach that the weight sensors can identify where products are placed and the location from which products are removed on the shelf using a simply linear proportional equation [0056].  Margalit et al. additionally teach that the controller can provide information to the identity of a product as determined by the weight of the product when there are multiple products on a single shelf [0056] and that the controller can provide information to the store server indicating the location of the products such that products may be moved to different locations on the shelf (i.e. forward) [0056]);
a weight shelf unit (WSU) (FIG. 2B, controller 144), configured to process weight measurement data and thereby calculate position information for each product item from said weight measurement data when a particular product item enters the inventory, said weight measurement data being provided by said weight measurement sensors [0056];
at least one imaging unit configured to capture and transfer visual information on at least one of the product items to the CDU for said product identification performed by the CDU, the at least one imaging unit being in the form of image sensor units (ISUs) configured to continuously monitor the storage place of the respective storage facility to obtain said visual information, the visual information selected from the group consisting of video streams and static visual images comprising position information of said product items (Margalit et al. teach a camera (FIG. 2B) used to scan codes on products, including QR codes and similar codes [0067].  Margalit et al. further teach a bar code scanner (FIG. 2B0 used to scan bar codes on the products [0067]); and
a database stored on a storage medium associated with the CDU, comprising:
	a representation of every individual product item in the inventory through an individual product key for identification of each product item, the position information of each product item provided by the WSU, and an individual product type key for automated categorization of each product item (Margalit et al. teach the controller providing information regarding the identity of a product, as determined by the weight of the product, when there are multiple products on a single shelf, and that the controller can provide information to the store server indicating the location of the products on the shelf [0056].  Margalit et al. further teach the system determining the number and types of products removed from the weight shelf based upon the weight measurement signal and charges the account of the user for the products removed from the weight shelf [0007]).  
Margalit does not explicitly the database features with respect to the lookup functions and storage functions.  However, Hay does teach using a database for product information purposes in a related art of monitoring sales merchandise [0092].  Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to include the database capabilities as taught by Hay in the system of Margalit et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in identifying product information.  

As per Claim 2, Margalit et al. teach the position information is represented by a pair of distances in orthogonal direction over the upper surface of the product tray relative to a reference point, the distances being determined by exploiting the concept of balance of forces and torques exerted by the product item onto the upper face of the product tray at the location where said product item contacts said upper face when enters the storage place [0056].  

As per Claims 3 and 10, Margalit et al. teach image sensor units (ISUs) are associated in pairs with each of the at least one storage facility in opposing spatial positions of the respective storage facility [0067].  Note:  The claim states “at least one image sensor unit” (i.e. one or more image sensor units) and therefore art with a single unit reads on this claim.  

As per Claims 4 and 11, Margalit et al. teach the at least one imaging unit is in the form of at least one code reader device configured to read a code provided on the product item to obtain said visual information as an image of the code [0067].  

As per Claim 5, Margalit et al. teach the code reader device is selected from the group consisting of barcode readers, point code readers and QR code readers [0067].

As per Claims 6, 12, 13, 14, and 15, Margalit et al. teach a card reader configured to obtain user identification data by reading a user identification card and transfer said identification data to the CDU for user identification performed by the CDU to provide access for the user identified to the inventory of product items [0083].  

As per Claims 7, 16, 17, 18, 19, and 20, Margalit et al. teach a security unit (SU) and a lock mechanism, the SU being configured to control the lock mechanism, and the lock mechanism being configured to open/close the storage place of the at least one storage facility in response to respective command of the SU to enable/disable access to the inventory of product items [0083].  

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Margalit et al. (WO2013059716) in view of Hay (US 20140222603) and Torrent (US 20180121777).  

As per Claims 8 and 9, Margalit et al. teach a control and data processing unit (CDU) for use in a supervisor system, the CDU being configured: to categorize every product item that enters a storage space in an interior of an inventory through any of automatic identification and visual product recognition [0007]; to monitor a resting position of each product item in the storage space of at least one storage facility provided in the form of shelves, each shelf fitted with a minimum of four weight measurement sensors arranged in contact with said shelf from below, said weight measurement sensors being adapted to collect weight measurement data of the shelf with the product items in said storage place [0056] [0060] in the following way; when the weight measurement sensors detect that the product item is placed on the shelf, the CDU records the resting position of the product in a database in an individual product record of the particular product item in the following way [0010]:  the (x,y) coordinates are calculated by the weight shelf unit (WSU) from a change in the total weight and a transition of the gravity center of the shelf [0056] [0067], said WSU being configured to process weight measurement data and thereby calculate position information for each product item from said weight measurement data when the particular product item enters the inventory, said weight measurement data being provided by said weight measurement sensors, and to maintain the product type category of the individual product item by adding a product type key into an individual product record of the product item being just monitored in the database [0056] [0067]; to look up the product type key when any product item is lifted from the shelf in the following way:  when the weight measurement sensors detect that a product item is lifted from the shelf, the CDU detects the position from where the product item was removed in the following way:  the (x,y) coordinates are calculated by the WSU from the change in the total weight and the transition of the gravity center of the shelf [0056] [0067]; and the CDU looks up the detected (x,y) position of the removed product item in the database and identifies which product said position belongs to [0056] [0067]; and from the individual product record, the CDU identifies the product category [0056]. 
Margalit does not explicitly the database features with respect to the lookup functions and storage functions.  However, Hay does teach using a database for product information purposes in a related art of monitoring sales merchandise [0092].  Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to include the database capabilities as taught by Hay in the system of Margalit et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in identifying product information.  
Margalit et al. do not explicitly disclose but Torrent does teach the (z) coordinate is calculated by the CDU based on an order of the individual product items arriving in the inventory, the order being represented by a time-stamp [0018].  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Margalit et al. with the limitation of Torrent in order ot enhance accuracy in identifying product items, thereby mitigating potential error, and thus decreasing waste.  One having ordinary skill in the art would be motivated to make this modification in order to enhance system transparency, thereby expediting identification practices, and thus enhancing retail satisfaction.  These inventions when viewed in a combined state would yield predictable results in facilitating product detection.  

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Claim Rejections - 35 U.S.C. § 112: 
Applicant’s arguments regarding the enablement rejections are not persuasive.  While Applicant has amended the claims, the overriding reasons why those recited features have not been addressed.  Therefore, the rejection has been maintained.  Examiner notes that the other § 112 rejections (indefiniteness and improper dependency) have, however, been addressed by the amendments.
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant argues that Margalit fails to teach location data.  This is not persuasive because Margalit teaches three dimensional coordinate data (see at least Figure 10 step 1002).  Applicant’s arguments at the bottom of page 19 and the top of page 20 are not tied to claim language and thus are not persuasive.  Thus, the rejection is maintained.  

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627